DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 and 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,294,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
Claim 1 of the instant application is anticipated by the patent’s claims 1 and 6 in that claims 1 and 6 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-20 are found with minor variations in the recitation of patents claims 1-19.

Instant Application (17/572,240)
Patent No. 11,294,848
Claim 1: A system comprising:
an interposer including at least one interconnect bus; and

Claim 1: A system comprising:
an interposer including at least one interconnect bus; and

multiple chiplets arranged on the interposer, wherein each chiplet includes:
multiple chiplets arranged on the interposer, wherein each chiplet includes:
multiple chiplet input-output (I/O) channels interconnected to I/O channels of other chiplets through the interposer;
multiple chiplet input-output (I/O) channels interconnected to I/O channels of other chiplets through the interposer;
a chiplet I/O interface for the chiplet I/O channels that includes multiple interface layers; and
a chiplet I/O interface for the chiplet I/O channels that includes multiple interface layers; and
initialization logic circuitry configured to:
initialization logic circuitry configured to:
generate a phase enable signal to start an initialization phase;
generate a phase enable signal to start an initialization phase;
advance initialization of the chiplet interface sequentially through the interface layers starting with a lowest interface layer; and
advance initialization of the chiplet interface sequentially through the interface layers starting with a lowest interface layer;
generate a phase complete signal when the initialization of the layer is completed.
generate a phase complete signal when the initialization of the layer is completed.
load initialization data for the I/O channels during the initialization phase, wherein the initialization data is static data configured in circuit hardware;
Claim 6: load initialization data for the I/O channels during the initialization phase, wherein the initialization data is static data configured in circuit hardware;


Allowable Subject Matter
Claims 1-20 are regarded as comprising allowable subject matter and would be allowable upon filing and acceptance of the Terminal Disclaimer to overcome the set forth double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-9, the known prior arts fail to explicitly disclose generate a phase enable signal to start an initialization phase; load initialization data for the I/O channels during the initialization phase, wherein the initialization data is static data configured in circuit hardware; advance initialization of the chiplet interface sequentially through the interface layers starting with a lowest interface layer; and generate a phase complete signal when the initialization of the layer is completed in combination with other limitations found in the independent claim 1.
Regarding claims 10-20, the known prior arts fail to explicitly disclose initializing a first interface layer of the I/O channel interface by loading first initialization data to the first interface layer during the first initialization phase; writing, via a communication interface, at least one control register of the I/O channel interface to enable a first initialization phase; writing configuration data into one or more configuration registers of the I/O channel interface; detecting, via the communication interface, a phase complete status indicated in at least one status register of the I/O channel interface; writing the at least one control register to enable a subsequent initialization phase in response to detecting the phase complete status sequentially initializing other interface layers of the I/O channel interface higher than the first interface layer by loading other initialization data to the higher interface layers during subsequent initialization phases; and enabling a run state of the multiple chiplets after a final initialization phase is completed in combination with other limitation found in the independent claims 10 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brewer US 20190243700 discloses an interface for data communication between chiplets
Lee et al US 20190026029 discloses performing multiple interface layers initialization in a sequence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184